BISCHOFF, J.
There was acceptable evidence that the plaintiff crossed Broadway from west to east at Howard street, and was struck by the defendant’s cab, which was being driven rapidly uptown between the east car track and the curb. The justice was also authorized to find from the testimony that there was nothing to obstruct the driver’s view, and that he was apprised of the plaintiff’s attempt to cross the street at a point where, with ordinary care, he could well have avoided the accident. The plaintiff does not seem *13to have observed the approaching cab, but this was not necessarily negligence on his part; the proximate cause of the accident being the rapid pace of the vehicle and the failure to check its speed at a point where pedestrians were to be expected.
The doctor’s bill being $41, and the plaintiff having suffered pain during a confinement to his bed for three weeks, the award of $300 damages cannot be said to be excessive.
Judgment affirmed, with costs.
GILDERSLEEVE, P. J., concurs.